              Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

MELISSA A. WILSON                             §
                                              §
                                              §
                                              §        CIVIL NO. 5:18-cv-1056
V.                                            §
                                              §
TESSMER LAW FIRM, PLLC,                       §
AND HEATHER C. TESSMER                        §
                                              §
                                              §
                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Plaintiff Melissa Ann Wilson (“Wilson” or “Plaintiff”) files this Original Complaint

against Tessmer Law Firm, PLLC, and Heather Clement Tessmer (collective “Tessmer” or

“Defendants”), and in support thereof alleges the following:

                                                  Parties

         1.       Plaintiff is an individual who resides in Lakeland, Florida.

         2.       Defendant Tessmer Law Firm, PLLC is a professional limited liability company

organized under the laws of Texas with its principal place of business at 7800 IH-10 West STE

830, San Antonio, Texas 78230, and may be served by serving its registered agent Heather

Clement Tessmer at the company’s registered address, 8000 Fair Oaks Parkway, Suite 205, Fair

Oaks Ranch, Texas 78015, at the company’s principal place of business, or wherever she may be

found.

         3.       Defendant Heather Clement Tessmer is an individual, who based on information

and belief, resides at 30541 Ralph Fair Road, Fair Oaks Ranch, Texas 78015, and may be served




{00233959 1}  .
                Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 2 of 13




at her residence, place of business 7800 IH-10 West STE 830, San Antonio, Texas 78230, or

wherever she may be found.

                                             Jurisdiction and Venue

           4.        This is an action for trademark infringement and unfair competition pursuant to

the Federal Lanham Act, Title 15 U.S.C.          §   1051 et seq. This Court has jurisdiction pursuant to 15

U.S.C.     §    1121 and 28 U.S.C.   §~   1331 and 1338.

           5.        Venue is proper in this District under 28 U.S.C. §1391 because both Defendants

reside in, or our located within, this District and a substantial number of events giving rise to the

claim occurred within this district.

                                                      Facts

           6.       Plaintiff is an attorney and founder of Advocate Law Firm, P.A., based in Bartow,

Florida.

         7.         Plaintiff has continuously used the trademark EVER ARGUED WITH A

WOMAN? (the “Mark”) in conjunction with providing and advertising legal services since at

least as early as September 12, 2007.

         8.         Plaintiff has continuously developed and maintained common law trademark

rights in the Mark for providing and advertising legal services since at least as early as

September 12, 2007.

         9.         Plaintiff filed U.S. trademark application Serial No. 85/496797 with the United

States Patent and Trademark Office (“USPTO”) on December 15, 2011 for the mark EVER

ARGUED WITH A WOMAN? for legal services.

         10.        Plaintiffs U.S. trademark application Serial No. 85/496797 registered on the

USPTO Principal Register as U.S. Trademark Registration No. 4,570,573 on July 22, 2014 for



{00233959.1}                                         2 of 10
          Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 3 of 13




 EVER ARGUED WITH A WOMAN? for “legal services, namely providing counseling, advice

 and litigation services in all areas of the law.” A copy of Plaintiffs Registration Certificate for

the Mark is attached as Exhibit 1.

         11.    Plaintiff owns U.S. trademark Reg. No. 4,570,573 and all associated trademark

rights in the Mark.

        12.     Plaintiffs legal services provided using the Mark have received national

attention, awards, and consumer satisfaction, resulting in a significant amount of goodwill

associated with Plaintiffs Mark.

        13.     Plaintiff has diligently enforced her trademark rights in the Mark.

        14.     Plaintiff has licensed use of the Mark to licensees in New York, Connecticut,

Pennsylvania, and the Washington District of Columbia. Plaintiffs licensees use the Mark to

provide legal services.

        15.     Plaintiff is currently negotiating with a potential licensee in Texas to use the Mark

to provide legal services.

        16.     Plaintiff has concrete plans to enter the Texas legal market by licensing the Mark

to a licensee in the state of Texas.

        17.     Defendant Heather Clement Tessmer is the principal attorney and owner of

Defendant Tessmer Law Firm, PLLC.

        18.     Defendants have been using the phrase EVER ARGUE WITH A WOMAN? (the

“Infringing Mark”) since at least as early as 2014 to advertise and provide legal services in San

Antonio, Texas and surrounding area. An example of Defendants’ use of the Infringing Mark is

depicted in the following on-line advertisement:




{00233959.1 }                                 3 of 10
          Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 4 of 13




                                           Ever Argue
                                          With a Woman?
                                                          TESSMER
                                                          LA’W FIRM~
                                             855-5TESSMER
         19.    Defendants are also using the Infringing Mark on inter alia billboards, the website

https://tessmerlawfirm.corn/, business cards, and promotional material at legal events.

        20.     Plaintiff first discovered Defendants were using the Infringing Mark around April

2014, when she began receiving website and telephone inquiries from confused members of the

public inquiring about whether Plaintiff had an office in San Antonio, Texas or was otherwise

affiliated with the Defendants.

        21.     Plaintiff sent Defendant Heather Tessmer an email on or around July 8, 2014

notifying Defendants of Plaintiffs trademark rights in the Mark and objecting to Defendants’ use

of the confusingly similar infringing mark.

        22.     Attorneys representing Plaintiff spoke with Defendant Tessmer’ s assistant on or

around July 9, 2014 and were informed Defendant Tessmer was unavailable. Plaintiffs

representatives made additional attempts to contact Defendants in 2014.

        23.     Defendant Tessmer Law Firm, PLLC filed a trademark application with the Texas

Secretary of State on April 2, 2018 for EVER ARGUE WITH A WOMAN? with “Legal

services; representing clients in civil litigation and other matters” as the services.



{00233959.1}                                    4 of 10
          Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 5 of 13



        24.     Defendant Tessmer Law Firm, PLLC’s application issued as Texas Trademark

Registration No. 802981081 on May 23, 2018 (“Defendants’ Registration”).

        25.     Defendants’ Registration indicates Defendants first used the EVER ARGUE

WITH A WOMAN? mark in January 2012.

        26.     In order to acquire Defendants’ Registration, Defendant Heather Tessmer signed

a Declaration claiming that Tessmer Law Firm, PLLC “is the owner of the [EVER ARGUE

WITH A WOMAN?] mark.           .   .   and that to the knowledge of the person verifying the application,

no other person has registered the mark, either federally or in this state, or is entitled to use the

mark in this state, either in the identical form used by applicant or in a form that is likely, when

used on or in connection with the goods or services of the other person, to cause confusion or

mistake, or to deceive, because of its resemblance to the mark.”

        27.     Defendant Heather Tessmer signed the declaration described above despite

having actual knowledge of Plaintiffs prior use and ownership of the Mark for legal services.

        28.     Defendant Tessmer Law Firm, PLLC’s Registration No. 802981081 for EVER

ARGUE WITH A WOMAN? is invalid and should be cancelled based on Plaintiffs prior use

and ownership of the EVER ARGUED WITH A WOMAN? mark and ownership of U.S.

Registration No. 4,570,573 for EVER ARGUED WITH A WOMAN?.

        29.    Defendants contacted Plaintiffs potential licensee, Stephanie May, claiming to

own trademark rights in the Mark and threatened to sue Ms. May for trademark infringement.

                     Count I   —   Trademark Infringement Pursuant to Lanham Act

       30.     The allegations set forth above in Paragraphs 1 through 29 are incorporated by

reference and fully set forth herein.




{00233959.1}                                       5 of 10
          Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 6 of 13



        31.     Plaintiff is the owner and senior user of the trademark EVER ARGUED WITH A

 WOMAN? for legal services.

        32.     Plaintiff owns U.S. trademark registration no. 4,570,573 for EVER ARGUED

WITH A WOMAN? in class 45 for “Legal services, namely, providing counseling, advice and

litigation services in all areas of the law.”

        33.     Defendant is using the confusingly similar trademark EVER ARGUE WITH A

WOMAN? to provide legal services.

        34.     Plaintiff has concrete plans to enter the Texas legal market, resulting in a

likelihood of entry into Defendants’ market.

       35.      Plaintiff has already experienced actual confusion caused by Defendants’ use of

the EVER ARGUE WITH A WOMAN? mark.

       36.     Defendants’ use of the mark EVER ARGUE WITH A WOMAN? is causing, and

will continue to cause, confusion, mistake, or deception on the public as to an affiliation,

sponsorship, or approval between Plaintiff and Defendants’ legal services.

       37.     Defendants’ acts constitute trademark infringement under the Lanham Act.

       38.     Defendants have continued to infringe Plaintiffs Mark for four years despite

notice of Plaintiffs trademark rights and Plaintiffs objection to Defendants’ use of their

confusingly similar Infringing Mark.

       39.     Plaintiff has invested significant time and resources into developing the goodwill

associated with the Mark. The goodwill of the Mark is of substantial value to Plaintiff, and

Plaintiff has and will continue to suffer irreparable harm should trademark infringement by

Defendants be allowed to continue.




{00233959.l}                                    6 of 10
          Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 7 of 13




        40.     Pursuant to 15   U.S.C. § 1114   and   § 1116,   Plaintiff is entitled to preliminary and

permanent injunctive relief to restrain Defendants’ infringement of the Mark, including but not

limited to any and all use of the Infringing Mark.

        41.     Defendants’ acts of trademark infringement have damaged Plaintiff in an amount

not yet determined. Pursuant to 15 U.S.C.        § 1117,   Plaintiff seeks Defendants’ profits, actual

damages, costs of this action, and such additional relief as may be deemed appropriate and

awarded by this Court.

        42.      Defendants’ acts of trademark infringement have been, and continue to be,

deliberate and willful therefore warranting an award of enhanced damages. Accordingly,

Plaintiff is entitled to and seeks a finding that this case is exceptional and warrants an award of

attorney fees pursuant to 15 U.S.C. § 1117(a).

                      Count II   —   Unfair Competition Pursuant to the Lanham Act

        43.     The allegations set forth above in Paragraphs 1 through 42 are incorporated by

reference and fully set forth herein.

        44.     Plaintiff is the owner and senior use of the trademark phrase EVER ARGUED

WITH A WOMAN? to provide and advertise legal services.

        45.     Defendants are using the confusingly similar EVER ARGUE WITH A WOMAN?

to provide and advertise legal services in San Antonio, Texas and the surrounding area.

        46.     Based on information and belief, Defendants are making false claims regarding

ownership of the trademark EVER ARGUE WITH A WOMAN?

        47.     Plaintiff has concrete plans to enter the Texas market, and is currently negotiating

with a licensee in the area.




{00233959.1}                                   7 of 10
            Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 8 of 13




        48.     Defendants’ use of EVER ARGUE WITH A WOMAN? and false claims

regarding ownership thereof are likely to cause confusion, mistake, or deception on the public as

to the affiliation, connection, association, or approval between Plaintiff and Defendants’

services.

        49.     Defendants’ use of EVER ARGUE WITH A WOMAN? and false claims of

ownership thereof have already caused confusion, mistake and deception on the public as to an

affiliation between Plaintiff and Defendant’s services.

        50.     Defendants’ use of EVER ARGUE WITH A WOMAN and false claims of

ownership thereof constitute unfair competition pursuant to 15     Usc § 1125(a).
        51.     Plaintiff has invested significant time and resources into developing the goodwill

associated with the Mark. The goodwill of the Mark is of substantial value to Plaintiff, and

Plaintiff has and will continue to suffer irreparable harm should unfair competition by

Defendants be allowed to continue.

       52.      Pursuant to 15    U.S.C. § 1116,   Plaintiff is entitled to preliminary and permanent

injunctive relief to restrain Defendants’ unfair competition, including but not limited to any and

all use of the Infringing Mark.

       53.     Defendants’ acts of unfair competition have damaged Plaintiff in an amount not

yet determined. Pursuant to   usc § 1117     Plaintiff is entitled to and seeks Defendants’ profits,

actual damages, costs of this action, and such additional relief as may be deemed appropriate and

awarded by this Court.

       54.     Defendants’ acts of unfair competition have been, and continue to be, deliberate

and willful therefore warranting an award of enhanced damages. Accordingly, Plaintiff is entitled




{00233959.1}                                   8 of 10
             Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 9 of 13




to and seeks a finding that this case is exceptional and warrants an award of attorney fees

pursuant to 15    U.S.C.   §1117(a).

                                            Jury Demand

        Plaintiff hereby demands a trial by jury for all triable issues alleged in this Complaint.

                                                Prayer

        WHEREFORE, Plaintiff Melissa A. Wilson respectfully prays that this Court enter

judgement as follows:

        (a)       Defendants, and all other persons in active concert and/or participation with

Defendants, be permanently enjoined from engaging in the acts of trademark infringement and

unfair competition complained of herein, including but not limited to, ceasing use of EVER

ARGUE WITH A WOMAN?, EVER ARGUED WITH A WOMAN?, and/or any confusingly

similar mark;

            (b)   Defendants pay Plaintiffs all profits Defendants generated from Defendants’

trademark infringement and unfair competition and all actual damages suffered by Plaintiff as a

result of Defendants’ trademark infringement and unfair competition;

        (c)       Defendant Tessmer Law Firm, PLCC expressly abandon Texas Trademark Reg.

No. 802981081;

        (d)       Finding this case is an exceptional case and awarding Plaintiff enhanced damages

and attorney fees;

        (e)       Awarding Plaintiff prejudgment and post-judgment interest;

        (f)       Awarding Plaintiff costs of Court; and

        (g)       For such other and further relief to which Plaintiff shows itself to be justly

entitled.



{00233959.l}                                    9 of 10
        Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 10 of 13




Dated: October 8, 2018                         Respectfully Submitted


                                               GIINN, LEE & CAVE, P.C.
                                               300 Convent St., Suite 1080
                                               San Antonio, Texas 78205
                                               (210) 886-9500 Telephone
                                               (210) 886-9883 Facsimile

                                               By: s John C. Cave
                                               John C. Cave
                                               Texas Bar No. 00783812
                                               i ohn.cave(~gunn-lee.com

                                               Brandon T. Cook
                                               Texas Bar No. 24084166
                                               bcook~gunn-iee. corn

                                               ATT RNEYS F R PLAINTIFF




{00233959.1}                        lOoflO
Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 11 of 13




                 Exhibit 1
     Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 12 of 13




                                                    tat t~ of ~Wezy
                                ?tbit~b ~‘tate~ ~j~at~nt anb ~!Irab~rnark ~ffIce




                        Ever Argued With A Woman?


Reg. No. 4,570,573                       WILSON, MELISSA ANN (UNITED STATES INDIVIDUAl.,)
                                         44 12 OLD ROAD 37
Registered July 22, 2014                 LAKELAND, FL 33813

In t. CI.: 45                            FOR: LEGAL SERVICES, NAMELY, PROVIDING COUNSELING,ADVICEANDLITIGATION
                                         SERVICES IN ALL AREAS OF THE LAW, IN CLASS 45 (U.S. CLS. 100 AND 101).

SERVICE MARK                             FIRST USE 9-12-2007; IN COMMERCE 10-3-2007.

PRINCIPAL REGISTER                       THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR
                                         TIC1J[.AR FONT, STYLE, SIZE, OR COT.~OR.

                                         SER. NO. 85-496,797, FILED 12-15-2011.

                                         ANDREW LEASER, EXAMINING ATTORNEY




 1)cputy Director of the United States
    I’atcnt and fradernark Office
Case 5:18-cv-01056-DAE Document 1 Filed 10/09/18 Page 13 of 13




                          REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                 TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

 Requirements in the First Ten Years*
 What and When to File:

             First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
            5th and 6th years after the registration date. See 15 U.S.C. §~ 1058, 1141k. If the declaration is
            accepted, the registration will continue in force for tile remainder of the ten-year period, calculated
            from the registration date, unless cancelled by an order of tile Commissioner for Trademarks or a
            federal court.

           Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
           Application for Renewal between tile 9th and 10th years after the registration date.*
           See 15 U.S.C. § 1059.

 Requirements in Successive Ten-Year Periods”
 What and When to File:

            You must file a Declaration ofUse (or Excusable Nonuse) and an Application for Renewal between
            every 9th and 10th-year period, calculated from tile registration date.*

 Grace Period Fffings*

 The above documents will be accepted as timely iffiled within six months after the deadlines listed above
 witll the payment of an additional fee.

   The United States Patent and Trademark Office (USPTO) wifl NOT send you any future notice or
                                reminder of these filing requirements.

 *ATTENTION MADRID PROTOCOL REGISTRANTS: Tile holder of an international registration with
 an extension of protection to the United States under the Madrid Protocol must timely file tile Declarations
 of Use (or Excusable Nonuse) referenced above directly with tile USPTO. Tile time periods for filing are
 based on the U.S. registration date (not the international registration date), Tile deadlines and grace periods
 for the Declarations of Use (or Excusable Nonuse) are identical to those for nationally issued registrations.
 See 15 U.S.C. §*1058, 114 1k. However, owners of international registrations do not file renewal apphcations
 at the USPTO. Instead, the holder must file a renewal of the underlying international registratioll at the
 Intenlational Bureau of the World Intellectual Property Organization, under Article 7 of tile Madrid Protocol,
 before tile expiration of each ten-year term of protection, calculated from tile date of tile international
 registration. See 15 U.S.C. § 1 141j. For more information and renewal forms for the international registration,
 see http://www.wipo.intdmadrid/enl.

 NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
 USPTO website for further information. With the exception of renewal applications for registered
 extensions of protection, you can file the registration maintenance documents referenced above online
 at http://www.uspto.gov.




                                            Page: 2 / RN #4,570,573
